In an indictment for larceny, the name of the person to whom the goods belongs must be truly stated, as it serves to inform the accused of the precise offence with which he is charged, and as a security against another prosecution for the sam.e offence; and for the same reason it is equally indispensable that the proof should correspond with the allegation; therefore, where there was a conviction on an indictment which charged the goods stolen to fee the property of “ Jacob Chamberlain, Frederick G. Chamberlain, and Moses Chamberlain, otherwise known as co-partners in trade, by the name and firm of Jacob Chamberlain .& Co.” and the proof was, that they belonged to Jacob Chamberlain and Company, without proving what persons constituted that Company, a new trial was ordered.
(See State v. Ryan & Jones, 4 M’C. 16. Arch. Crim. Pl. 118.)